Oldham, J. This was a suit commenced by Block & Son vs.Smith by attachment in the Hempstead circuit court. A counter-' part of the writ of attachment was issued to the sheriff of Jefferson county and by him served on Bocage and others as garnishees; who failing to appear and answer the interrogatories filed against them, judgment by default was rendered against them. This proceeding was wholly unauthorized as decided in Smith vs. Block et al. The court acquired no jurisdiction over the property of the defendant or the persons of the garnishees by virtue of the writ issued to Jefferson county, and the proceedings against the garnishees are therefore quashed.